         Case 1:20-cv-00123-DLC Document 32 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
SAMANTHA BARBASH,                       :
                                        :
                    Plaintiff,          :                20cv123 (DLC)
                                        :
               -v-                      :                     ORDER
                                        :
STX FINANCING, LLC (dba STX             :
ENTERTAINMENT), a Delaware limited      :
liability company; GLORIA SANCHEZ       :
PRODUCTIONS, INC., a California         :
corporation; NUYORICAN PRODUCTIONS,     :
INC., a California corporation; POLE    :
SISTERS, LLC, a California limited      :
liability company; and JOHN and JANE    :
DOES 1-10,                              :
                                        :
                    Defendants.         :
                                        :
--------------------------------------- X

DENISE COTE, District Judge:

    On April 15, 2020, the defendants filed a motion to dismiss

the complaint pursuant to Rule 12(b)(6), Fed. R. Civ. P.              On May

8, the plaintiff filed an amended complaint.           Accordingly, it is

hereby

    ORDERED that the defendants’ April 15 motion shall be

terminated as moot.

    IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by May 29, 2020.          If the defendants renew

their motion to dismiss, the plaintiff shall file any opposition
         Case 1:20-cv-00123-DLC Document 32 Filed 05/11/20 Page 2 of 2



to the renewed motion by June 19.          Defendants shall file any

reply by July 3.



Dated:       New York, New York
             May 11, 2020

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
